Citation Nr: 1718225	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for an upper stomach disability, claimed as secondary to medications taken for service-connected disabilities.  

4.  Entitlement to an increased disability rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1983 to September 1985.  

These matters come to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's April 2011 VA Form 9 substantive appeal requested a hearing before the Board at a local RO (Travel Board hearing); however, he subsequently failed to appear at a scheduled January 2016 Travel Board hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The issue of entitlement to an earlier effective date for the grant of dependency benefits has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Additionally, a November 2016 RO decision granted a temporary 100 percent disability rating for the Veteran's post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy, effective August 24, 2016 through September 30, 2016, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2016).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating.  Additionally, the Veteran did not perfect an appeal as to the assignment of a temporary total evaluation (TTE) specifically; therefore, the staged TTE period is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2016).  Rather, the Board has properly limited its consideration to the relevant claim as listed on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder (PTSD), depression, and anxiety) and erectile dysfunction (to include as secondary to a service-connected disability), as well as entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic upper stomach disability during the pendency of the appeal, which had onset during active service or which is otherwise related to active service or a service-connected disability.  

2.  The Veteran's post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy is manifested by residual symptoms of ongoing pain in the left groin area associated with ileal-inguinal neuralgia, without recurrence of a left inguinal hernia manifested by protrusion of any kind or the use of a truss or supporting belt for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper stomach disability, claimed as secondary to medications taken for service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for an increased disability rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, DC  7338, 4.123, 4.124, 4.124a, DCs 8530, 8730 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's initial rating claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Upper Stomach Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As discussed in the June 2016 Board remand, the March 2009 VA examination did not include an evaluation of the Veteran's claimed upper stomach disorder.  Therefore, he was afforded an additional VA examination in July 2016; however, the VA examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as there was no current diagnosis of a stomach disability and service treatment records did not document a chronic stomach disability.  

The Board acknowledges that the Veteran has claimed that his upper stomach disability is secondary to medications taken for service-connected disability, in which case the fact that service treatment records do not document evidence of the claimed condition is not fatal to the claim.  However, it is significant and highly probative that following objective examination in July 2016, the VA examiner found no evidence of a current stomach disability.  See Brammer, 3 Vet. App. 223.  Although the Veteran has asserted that he has a current upper stomach disability, his statements in this regard are less probative than the objective finding of the July 2016 VA examiner, as the Veteran lacks medical expertise to diagnose an internal gastrointestinal condition claimed as secondary to prescription medications.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Based upon the above, and after consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, as the evidence does not document that the Veteran has a chronic upper stomach disability for any period during the pendency of his claim.  See Brammer, supra; see also McClain, 21 Vet. App. at 321.  Therefore, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating - Post-Operative Left Inguinal Herniorrhaphy  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

The Veteran's post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy was previously rated as noncompensable under DC 7338, regarding inguinal hernia, and is currently rated as 10 percent disabling under DC 8730, regarding neuralgia of the ilio-inguinal nerve.  See 38 U.S.C.A. §§ 4.114, 4.124a, DCs 7338, 8530 (2016).  

Under DC 7338, a noncompensable disability rating is assigned for an inguinal hernia that is small, reducible, or without the hernia protrusion, or that is not operated, but remediable.  See 38 U.S.C.A. § 4.114, DC 7338.  A 10 percent disability rating is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Id.  A 30 percent disability rating is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  Id.  A maximum schedular 60 percent disability rating is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

Pursuant to DC 8530, mild or moderate paralysis of the ilio-inguinal nerve warrants a noncompensable disability rating.  See 38 C.F.R. § 4.124a, DC 8530 (2016).  A maximum schedular 10 percent disability rating is warranted for severe to complete paralysis of the ilio-inguinal nerve.  See id.  DCs 8630 and 8730 are assigned for neuritis and neuralgia of the ilio-inguinal nerve, respectively.  See id., DCs 8630, 8730.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy for the entire period on appeal.  

First, the Board notes that the evidence of record does not show that the Veteran has had recurrent hernias during the appeal period; as such, a compensable rating under DC 7338 is not warranted.  See 38 U.S.C.A. § 4.114, DC 7338.  

Additionally, the currently assigned 10 percent disability rating pursuant to DC 8730 for severe neuralgia of the ilio-inguinal nerve is the maximum schedular disability rating allowable pursuant to DC 8730.  The Board acknowledges that the Veteran has consistently reported radiating pain in the left inguinal/groin area, and VA treatment records document that such symptoms are associated with an ilio-inguinal nerve disorder which has required treatment including nerve blocks to reduce the pain.  However, the Board finds that such symptomatology is adequately contemplated by the assigned maximum schedular 10 percent disability rating under DC 8730 for the entire period on appeal.  

As the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy for the entire period on appeal, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an upper stomach disability, claimed as secondary to medications taken for service-connected disabilities, is denied.  

An increased disability rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with post-operative ileal-inguinal nerve reflex sympathetic dystrophy is denied for the entire period on appeal.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder (PTSD), depression, and anxiety) and erectile dysfunction (to include as secondary to a service-connected disability), as well as entitlement to a TDIU rating.  

Regarding the Veteran's psychiatric claim, a July 2016 VA psychiatric examiner found that the Veteran was not reliable.  As such, the examiner was ultimately unable to diagnose any psychiatric condition other than cocaine use disorder in early sustained remission; moreover, the examiner was unable to address the questions posed within the June 2016 Board remand without resorting to mere speculation.  Regardless, since that time, the Veteran has submitted new stressor information alleging an in-service personal assault which stressor he reported when seeking treatment in June 2016 from the Vet Center treatment records, as well as an October 2016 private nexus opinion, which links the Veteran's currently diagnosed PTSD to the reported in-service personal assault.  This relevant evidence has not been considered by the AOJ in the first instance.  Accordingly, remand of the claim is warranted for consideration of such evidence, as well as any additional development warranted, including an adequate VA medical opinion.  See 38 C.F.R. §§ 3.159(c)(4), 20.1304(c) (2016).  

Regarding the Veteran's claimed erectile dysfunction, the Board notes that the evidence of record, including the July 2016 VA examination report, clearly documents that the Veteran's erectile dysfunction is likely related to his psychiatric condition.  As such, the Veteran's claim of entitlement to service connection for erectile dysfunction remains inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, the Board notes that Social Security Administration (SSA) disability records document that the Veteran has been found to be disabled due to his psychiatric disorders; as such, the Veteran's claim of entitlement to a TDIU rating is also inextricably intertwined with the Veteran's service connection claims remanded herein.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional development warranted regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include the possibility of a VA medical examination and/or opinion, in light of all the relevant evidence of record, including the Vet Center treatment records and an October 2016 private nexus opinion, added to the record since the June 2016 Board remand and the most recent November 2016 supplemental statement of the case (SSOC).  

2.  Then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, as well as his intertwined claims of entitlement to service connection for erectile dysfunction and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and allow a reasonable period of time to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


